Citation Nr: 0303255	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  02-19 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of improved pension 
overpayment benefits in the calculated amount of $18,074.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

R. Acosta, Counsel






INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO), 
which denied a request for waiver of indebtedness of an 
overpayment of improved pension benefits in the calculated 
amount of $18,074.00.


REMAND

The RO scheduled the veteran for a videoconference hearing 
that would have been held on February 6, 2003.  On February 
4, 2003, the Board received a written request from the 
veteran to cancel his videoconference hearing and to instead 
be scheduled for an "in-person hearing" before the Board at 
the RO.  Accordingly, this case is remanded to the RO for the 
following:

The veteran should be scheduled for a 
hearing before the Board to be held at 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide 



expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




